 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                               Case No. 2:19-cv-01389-JAD-VCF
 4 Moorish National Republic Federal
   Government; and Antonio El, Consulate
 5 General,
                                                                Order Adopting Report and
 6                                                          Recommendation and Dismissing Case
         Plaintiff
 7 v.
 8 U.S. Department of State, et al.,                                       [ECF No. 5]

 9
          Defendants
10
11
12            On October 11, 2019, the Magistrate Judge issued a report and recommendation that the

13 district court dismiss this case because the plaintiffs have failed to comply with the Court’s
14 orders to file a new application to proceed in forma pauperis and to update their mailing address
                  1
15 with the court. The deadline for objections to that report and recommendation passed without
16 any filing from the plaintiffs, and “no review is required of a magistrate judge’s report and
                                                2
17 recommendation unless objections are filed.”
18            District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 3
19 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
20 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
                                                      4
21 court order, or failure to comply with local rules. In determining whether to dismiss an action
22
     1
23       ECF No. 5.
     2
24    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
25
     3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     4
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 4 availability of less drastic alternatives. 5
 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The
 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a
 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to
10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of
11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public
12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors
13 favoring dismissal.
14
15
16
17
18
19
20
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     5
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     7
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
28       ECF Nos. 2, 5.
                                                         2
 1         Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY
 2 ORDERED that the Report and Recommendation [ECF No. 5] is ADOPTED, and this case is
 3 DISMISSED for failure to file a notice of changed address and new IFP application as directed
 4 by the Court. The Clerk of Court is directed to ENTER JUDGMENT accordingly and
 5 CLOSE THIS CASE.
 6                                                        _________________________________
                                                                     _____________ _ _______
                                                                                          _ _
 7                                                        U.S. Districtt Ju
                                                                         Judge
                                                                            dge Jennifer
                                                                          udg         er A.
                                                                                      er A. Dorsey
                                                                                            Do
                                                          Dated: October
                                                                       b 29 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
